ROBERTSON, Presiding Judge,
concurring in the result.
While I cannot agree with the majority that Chambers and Alexander’s amended Rule 60(b) motion requested the trial court, pursuant to Rule 59(e), to alter, amend, or vacate its order denying their initial Rule 60(b) motion from relief from judgment, I agree with the majority that this court nevertheless has jurisdiction to review the trial court’s order denying their amended Rule 60(b) motion in this case. The denial of a second Rule 60(b) motion that states new or additional grounds for relief from a judgment than those stated in a previous Rule 60(b) motion is appealable. See, e.g., Hines v. Seaboard Air Line R.R., 341 F.2d 229 (2d Cir.1965). Therefore, I concur in the result reached by the majority.